PER CURIAM.
Appellant was charged by information with trafficking in cocaine, in violation of Section 893.135, Florida Statutes (1979). He entered a plea of no contest, reserving the right to appeal the constitutionality of the statute.
Appellant presents several arguments for holding the statute unconstitutional. The Florida Supreme Court has considered the statute and has held it to be constitutional. State v. Benitez, 395 So.2d 514 (Fla.1981); State v. Yu, 400 So.2d 762 (Fla.1981); State v. Leicht, 402 So.2d 1153 (Fla.1981); and State v. Werner, 402 So.2d 386 (Fla.1981). We are surprised that the appellant did not point these cases out to the Court and distinguish them if he felt they are distinguishable.
AFFIRMED.
BERANEK, HERSEY and DELL, JJ., concur.